 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRADY HARRIS,                                      No. 2:16-cv-0830 TLN DB
12                       Plaintiff,
13           v.                                          ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff Grady Harris (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 10, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 106.) Plaintiff

23   and Defendants Calderon, Cervantes, Fong, Fuller, Munoz, Rose, Thompson, and Williamson

24   (collectively, “Defendants”) have filed objections to the findings and recommendations. (ECF

25   Nos. 107, 110.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

27   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

28   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
                                                        1
 1   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the

 2   applicable legal standards, the Court finds the Findings and Recommendations to be supported by

 3   the record and by the magistrate judge’s analysis.

 4          Defendants’ sole objection to the Findings and Recommendations is that the magistrate

 5   judge improperly found Plaintiff stated a claim against newly-added Defendant Velasquez,1 who

 6   is not named in either the original Complaint or First Amended Complaint (“FAC”). (ECF No.

 7   107 (citing ECF Nos. 1, 10).) Defendants argue the Court should decline to find a claim asserted

 8   against this new Defendant because Plaintiff failed to seek and obtain leave to add Velasquez as a

 9   Defendant pursuant to Federal Rule of Civil Procedure (“Rule”) 15(a)(2). (Id.) While

10   Defendants’ argument is meritorious, their objection pertains to portions of the magistrate judge’s

11   Screening Order that are not presently before the Court as findings and recommendations. Thus,

12   Defendants may not seek dismissal of Velasquez by way of objecting to the Screening Order, but

13   must instead file a properly noticed motion to dismiss or, in the alternative, motion for judgment

14   on the pleadings. On this basis, Defendants objections are overruled.

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. The Findings and Recommendations filed May 10, 2021 (ECF No. 106) are

17   ADOPTED IN FULL; and

18          2. Plaintiff’s due process claim is DISMISSED without leave to amend.

19          Defendants are directed to respond to the Second Amendment Complaint as set forth in

20   the Findings and Recommendations.
21          IT IS SO ORDERED.

22   DATE: July 7, 2021

23

24

25                                              Troy L. Nunley
                                                United States District Judge
26
27   1
           The Second Amended Complaint and majority of Defendants’ objections refer to the new
     Defendant as “Valasquez” (see generally ECF Nos 96, 107), but the Findings and
28   Recommendations refer to this party as “Velasquez,” as does the Court herein.
                                                    2
